DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5 and 9-22 are pending. Claims 20-22 are withdrawn. Claims 1-5 and 9-19 are presented for examination.

Response to Arguments
Initially, applicant’s arguments and amendments have overcome the previous objections and 35 U.S.C. 112(b) and (d) rejections.
Applicant's arguments filed 5/26/2022, with respect to the prior art rejections, have been fully considered but they are not persuasive. The applicant argues that because Brouwer teaches bringing the surface into contact with an alkaline cleaner composition and non-acidic rinsing compositions it would not have been obvious to include acid inhibiting compounds in these compositions. However, the Examiner disagrees and notes that there are acidic compounds in Brouwer’s alkaline composition (0027) and it would be beneficial to include acid inhibiting compounds to prevent these acids from damaging the substrate surface. Additionally, incorporating the acid inhibiting compositions into rinse solutions would be expected to also prevent damage from any residual acid that might have remained from either the cleaner or conversion compositions. Therefore, the Examiner maintains it would have been obvious to include the acid inhibiting compounds into Brouwer’s compositions, and the previous rejections are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5, 9-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer et al. (U.S. PGPUB No. 2015/0176138) in view of McCormick et al. (U.S. PGPUB No. 2009/0032057) as evidenced by Markou et al. (U.S. PGPUB No. 2017/0002215).

I.	Regarding claims 1, 2, 4, 9-11, 14 and 16-19, Brouwer teaches a process for anticorrosion treatment of a metallic surface (abstract), which may be a surface including aluminum and galvanized steel (0034) by a process comprising: bring the surface into contact with an alkaline cleaner composition (0074); bringing the surface into contact with a first rinsing composition (0075, deionized water, and note that deionized water has a pH of 7); bringing the surface into contact with an acidic conversion composition comprising H2ZrF6 (0076) and no manganese (0076); bringing the surface into contact with another rinsing composition (0079, comparable to the third rinsing composition and it is deionized water, and note that deionized water has a pH of 7); and bringing the surface into contact with Cathoguard 500 (an epoxide-based CEC composition, 0072, 0080 and see Markou at 0126 which makes clear that it is based on epoxy). Brouwer fails to teach the cleaner composition or any of the rinsing compositions including a compound or a mixture of compounds having the formula (I), or more specifically 2-butyne-1,4-diol and/or 2-butyne-1,4-diol bis(2-hydroxyethyl) ether.
	However, McCormick teaches the inclusion of acid inhibiting compounds such as mixtures of compounds including 2-butyne-1,4-diol (particularly preferred) and ethoxylated (1-20) derivatives of 2-butyne-1,4-diol (encompassing 2-butyne-1,4-diol bis(2-hydroxyethyl) ether) (0048-0049) in metal treatment solutions for cleaning and pickling (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include McCormick’s acid inhibiting compounds into all of Brouwer’s cleaning, rinsing and conversion coating compositions to prevent any acidic components in the rinsing/cleaning/conversion compositions from corroding the metal surface without interfering with the cleaning/rinsing or conversion operation (see McCormick at 0003).

II.	Regarding claims 3 and 5, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 2 and 4 (see above), but fail to teach the amount of the compound of formula I. However, the amount of the acid inhibiting compound of formula I is a result-effective variable as noted by McCormick which discloses that the amount of the acid inhibiting compound can be varied as desired and should be adjusted based on temperature and other conditions to provide optimal effect (0060-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
III.	Regarding claim 15, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 14, including the use of a mixture of 2-butyne-1,4-diol and 2-butyne-1,4-diol bis(2-hydroxyethyl) ether (see above), but fail to teach the ratio of the two components. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mixing of the different acid inhibitors to provide optimal acid inhibiting effect based on the overall composition the mixture is added to. McCormick makes clear that the amount of the acid inhibiting compounds is a result-effective variable disclosing that the amount of the acid inhibiting compound can be varied as desired and should be adjusted based on temperature and other conditions to provide optimal effect (0060-0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the amount of each component and thereby the ratio through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
2.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer in view of McCormick as evidenced by Markou as applied to claim 10 above, and further in view of Matsukawa et al. (EP 1433878).

	Regarding claims 12 and 13, Brouwer in view of McCormick as evidenced by Markou teach all the limitations of claim 10 including the passivating composition (iv) including H2ZrF6 (see above), but fail to teach the passivating composition (iv) including copper ions and an organooalkoxysilane. However, Matsukawa teaches the inclusion of copper ions (0061) and organoalkoxysilane coupling agents (0066) in a similar conversion composition based on H2ZrF6 (0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include copper ions and organoalkoxysilanes in Brouwer in view of McCormick as evidenced by Markou’s passivating composition (iv). One would have been motivated to make this modification as Matsukawa teaches that the copper stabilizes the chemical conversion coats (0061) and the silanes accelerate the curing reaction and increase adhesion (0065).

Conclusion
	Claims 1-5 and 9-22 are pending.
	Claims 20-22 are withdrawn.
	Claims 1-5 and 9-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 4, 2022Primary Examiner, Art Unit 1717